               Case 3:20-cv-00670-WHO Document 60 Filed 03/05/21 Page 1 of 3




     CLAUDIA POLSKY (CA Bar No. 185505)            MARK RIGAU (CA Bar No. 223610)
 1   Environmental Law Clinic                      MARTHA MANN
 2   UC Berkeley School of Law                     Mark A. Rigau
     434 Law Building (North Addition)             United States Department of Justice
 3   Berkeley, CA 94720-7200                       Environment and Natural Resources
     Phone: (510) 642-5398                         Division
 4   Fax: (510) 643-4625                           Environmental Defense Section
     Email: cpolsky@law.berkeley.edu               450 Golden Gate Avenue,
 5
     Counsel for Plaintiffs ALERT Project/Earth    Suite 07-6714 (U.S. Mail only)
 6   Island Institute, Alaska Community            San Francisco, California 94102
     Action on Toxics, Cook Inletkeeper,           Phone: (415) 744-6487
 7   Rosemary Ahtuangaruak, and Kindra             Email: mark.rigau@usdoj.gov
     Arnesen                                       Counsel for Defendants
 8
     KRISTEN MONSELL (CA Bar No.
 9
     304793)
10   Center for Biological Diversity
     1212 Broadway, Suite 800
11   Oakland, CA 94612-1810
     Phone: (510) 844-7137
12   Fax: (510) 844-7150
     Email: kmonsell@biologicaldiversity.org
13
     Counsel for Plaintiff Center for Biological
14   Diversity

15
                           IN THE UNITED STATES DISTRICT COURT
16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
     ALERT PROJECT/EARTH ISLAND                       Case No.: 3:20-cv-00670-WHO
18   INSTITUTE; ALASKA COMMUNITY
     ACTION ON TOXICS; COOK                           JOINT PROPOSAL
19   INLETKEEPER; CENTER FOR BIOLOGICAL               REGARDING SCHEDULE
     DIVERSITY; ROSEMARY
20   AHTUANGARUAK; AND KINDRA
21   ARNESEN,

22                   Plaintiffs,
     vs.
23
     JANE NISHIDA, in her official capacity as
24   Acting Administrator of the United States
25   Environmental Protection Agency; and the
     UNITED STATES ENVIRONMENTAL
26   PROTECTION AGENCY,

27                   Defendants.

28   Joint proposal re: schedule
      3:20-cv-00670-WHO
               Case 3:20-cv-00670-WHO Document 60 Filed 03/05/21 Page 2 of 3




 1           Pursuant to this Court’s Order directing the parties to jointly file a proposed briefing
 2   schedule, ECF No. 58, Plaintiffs ALERT Project/Earth Island Institute, Alaska Community
 3   Action on Toxics, Cook Inletkeeper, the Center for Biological Diversity, Rosemary
 4   Ahtuangaruak, and Kindra Arnesen (collectively “Plaintiffs”) and Defendants the United States
 5   Environmental Protection Agency (“EPA”) and Acting Administrator Jane Nishida (collectively,
 6   “Defendants,” and together with Plaintiffs, “the Parties”) hereby propose the following schedule
 7   for briefing deadlines and hearing date.
 8
 9   Proposal for Revised Schedule
10   The Parties stipulate to and propose the following schedule:
11       •   Plaintiffs file a motion for summary judgment on Tuesday, April 20, 2021;

12       •   Defendants file a combined cross-motion for summary judgment and opposition to
13           Plaintiffs’ motion for summary judgment on Thursday, May 20, 2021;
14       •   Plaintiffs file a combined reply in support of their motion for summary judgment and
15           opposition to Defendants’ cross-motion for summary judgment on Thursday, June 3,
16           2021;
17       •   Defendants file a reply in support of their summary judgment motion on Thursday, June
18           17, 2021.
19       •   The Court will hear argument on the Parties’ motions on Wednesday, July 7, 2021, or as

20           soon thereafter as its calendar allows.
21
22
23
24
25
26
27
28   Joint proposal re: schedule
     3:20-cv-00670-WHO
                                                       2
               Case 3:20-cv-00670-WHO Document 60 Filed 03/05/21 Page 3 of 3




 1           DATED: March 5, 2021                        Respectfully submitted,
 2
 3                                                       /s/ Claudia Polsky
                                                         Claudia Polsky
 4                                                       Environmental Law Clinic
                                                         UC Berkeley School of Law
 5                                                       Counsel for Plaintiffs ALERT Project/Earth
                                                         Island Institute, Alaska Community
 6                                                       Action on Toxics, Cook Inletkeeper,
 7                                                       Rosemary Ahtuangaruak, and Kindra
                                                         Arnesen
 8
                                                         /s/ Kristen Monsell
 9                                                       Kristen Monsell
                                                         Center for Biological Diversity
10
                                                         Counsel for Plaintiff Center for Biological
11                                                       Diversity

12                                                       /s/ Mark Albert Rigau
                                                         Mark Albert Rigau
13                                                       Environmental Defense Section
                                                         Environment and Natural Resources Div.
14
                                                         U.S. Department of Justice
15                                                       Counsel for Defendants

16
17
                                   ATTESTATION PURSUANT TO LOCAL RULE 5-1
18
19                   I, Claudia Polsky, am the ECF user whose identification and password are being
     used to file the foregoing Joint Proposal Regarding Schedule. Pursuant to Local Rule 5-1(i)(3), I
20   hereby attest that the other signatories have concurred in this filing.
21
22                   Dated: March 5, 2021

23                                                /s/ Claudia Polsky
                                                  Claudia Polsky
24
25
26
27
28   Joint proposal re: schedule
     3:20-cv-00670-WHO
                                                     3
